EXHIBIT 10.33

 

YAHOO! INC.

1995 STOCK PLAN
(AS AMENDED AND RESTATED MAY 19, 2005)

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as
of                       , 2005 (the “Date of Grant”), is made by and between
Yahoo! Inc., a Delaware corporation (the “Company”), and
                        (the “Grantee”).

 

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units;

 

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1.                                            Grant of Restricted Stock
Unit Award

 

(a)                                  Grant of Restricted Stock Units.  The
Company hereby grants to the Grantee                    Restricted Stock Units
(the “Award”) on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan.

 

(b)                                 Incorporation of Plan; Capitalized Terms. 
The provisions of the Plan are hereby incorporated herein by reference.  Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the Plan and any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.  The Administrator shall have final authority to interpret and construe
the Plan and this Agreement and to make any and all determinations thereunder,
and its decision shall be binding and conclusive upon the Grantee and his/her
legal representative in respect of any questions arising under the Plan or this
Agreement.

 

Section 2.                                            Terms and Conditions of
Award

 

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

 

(a)                                  Limitations on Rights Associated with
Units.  The Restricted Stock Units are bookkeeping entries only.  The Grantee
shall have no rights as a stockholder of the Company, no dividend rights and no
voting rights with respect to the Restricted Stock Units.

 

(b)                                 Restrictions.  Restricted Stock Units and
any interest therein, may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws

 

1

--------------------------------------------------------------------------------


 

of descent and distribution, during the Restricted Unit Period.  Any attempt to
dispose of any Restricted Stock Units in contravention of the above restriction
shall be null and void and without effect.

 

(c)                                  Lapse of Restrictions  [Time-based vesting:
Except as may be otherwise provided herein, the Restricted Stock Units subject
to the Award shall become non-forfeitable on the third anniversary of the Date
of Grant.]

 

[Performance-based vesting: Except as may otherwise be provided herein, the
Restricted Stock Units subject to the Award shall become non-forfeitable upon
the satisfaction of the performance-based objectives and conditions set forth on
Exhibit A hereto.  Notwithstanding anything to the contrary in this
Section 2(c), in no event shall any such restrictions lapse prior to the first
anniversary of the Date of Grant.]

 

(d)                                 Timing and Manner of Payment of Restricted
Stock Units.

 

[Award paid in cash: As soon as practicable after the date any Restricted Stock
Units subject to the Award become non-forfeitable (the “Payment Date”), such
Restricted Stock Units shall be paid in a lump sum cash payment equal in the
aggregate to the Fair Market Value of a Share on the Payment Date multiplied by
the number of such Restricted Stock Units that become non-forfeitable upon that
Payment Date. Neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall have any further rights or interests
in any Restricted Stock Units that are so paid.]

 

[Award paid in Stock: As soon as practicable after the date any Restricted Stock
Units subject to the Award become non-forfeitable (the “Payment Date”), such
Restricted Stock Units shall be paid by the Company delivering to the Grantee, a
number of Shares equal to the number of Restricted Stock Units that become
non-forfeitable upon that Payment Date.  The Company shall issue the Shares
either (i) in certificate form or (ii) in book entry form, registered in the
name of the Grantee.  Delivery of any certificates will be made to the Grantee’s
last address reflected on the books of the Company and its Affiliates unless the
Company is otherwise instructed in writing.  Neither the Grantee nor any of the
Grantee’s successors, heirs, assigns or personal representatives shall have any
further rights or interests in any Restricted Stock Units that are so paid. 
Notwithstanding the foregoing, the Company shall have no obligation to issue
Shares in payment of the Restricted Stock Units unless such issuance and such
payment shall comply with all relevant provisions of law and the requirements of
any Stock Exchange.]

 

[Award paid in Cash or Stock at Company’s Option:  As soon as practicable after
the date any Restricted Stock Units subject to the Award become non-forfeitable
(the “Payment Date”), such Restricted Stock Units shall be paid, at the
Company’s option, (i) in a lump sum cash payment equal in the aggregate to the
Fair Market Value of a Share on the Payment Date multiplied by the number of
such Restricted Stock Units that become non-forfeitable upon that Payment Date
or (ii) by the Company delivering to the Grantee a number of Shares equal to the
number of Restricted Stock Units that become non-forfeitable upon that Payment
Date.  If the Restricted Stock Units are paid in Shares, the Company shall issue
the Shares either (i) in

 

2

--------------------------------------------------------------------------------


 

certificate form or (ii) in book entry form, registered in the name of the
Grantee.  Delivery of any certificates will be made to the Grantee’s last
address reflected on the books of the Company and its Affiliates unless the
Company is otherwise instructed in writing.  Neither the Grantee nor any of the
Grantee’s successors, heirs, assigns or personal representatives shall have any
further rights or interests in any Restricted Stock Units that are so paid. 
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to issue Shares in payment of the Restricted Stock Units unless such
issuance and such payment shall comply with all relevant provisions of law and
the requirements of any Stock Exchange.]

 

(e)                                  Termination of Employment.  In the event of
the termination of Grantee’s employment or service with the Company, Parent,
Subsidiary or any Affiliate for any reason prior to the lapsing of the
restrictions in accordance with Section 2(c) hereof with respect to any of the
Restricted Stock Units granted hereunder, such portion of the Restricted Stock
Units held by Grantee shall be automatically forfeited by the Grantee as of the
date of termination.(1)  Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any rights or
interests in any Restricted Stock Units that are so forfeited.

 

(f)                                    Corporate Transactions.  The following
provisions shall apply to the corporate transactions described below:

 

(i)                                     In the event of a proposed dissolution
or liquidation of the Company, the Award will terminate and be forfeited
immediately prior to the consummation of such proposed transaction, unless
otherwise provided by the Administrator.

 

(ii)                                  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, the Award shall be assumed or substituted with
an equivalent award by such successor corporation, parent or subsidiary of such
successor corporation; provided that the Administrator may determine, in the
exercise of its sole discretion in connection with a transaction that
constitutes a permissible distribution event under Section 409A(a)(2)(v) of the
Code, that in lieu of such assumption or substitution, the Award shall be vested
and non-forfeitable and any conditions or restrictions on the Award shall lapse,
as to all or any part of the Award, including Restricted Stock Units as to which
the Award would not otherwise be non-forfeitable.

 

(g)                                 Income Taxes. The Grantee shall pay to the
Company at the time the Grantee recognizes taxable income in respect of the
Restricted Stock Units an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Restricted
Stock Units.  Such payment may be made by any of, or a combination of, the
following methods:  (i) cash or check; (ii) out of any amounts payable in cash
to Grantee under Section 2(d) hereof; (iii) out of the Grantee’s current
compensation; (iv) if permitted by the Administrator in its discretion,
surrender of shares of Common Stock of the Company which

 

--------------------------------------------------------------------------------

(1) [In accordance with Section 12(b) of the Plan, the Administrator may
provide, in its sole discretion, that upon the termination of the Grantee’s
Continuous Status as an Employee or Consultant (i) without Cause, (ii) by the
Grantee for Good Reason, or (iii) due to the Grantee’s death or Total
Disability, the Restricted Stock Units shall become fully or partially
non-forfeitable on the date of such termination.]  [Time-based awards only.]

 

3

--------------------------------------------------------------------------------


 

(a) either have been owned by the Grantee for more than six (6) months as of the
date of surrender or were not acquired, directly or indirectly, from the
Company, and (b) have a Fair Market Value on the date of surrender equal to the
amount required to be withheld; or (v) if permitted by the Administrator in its
discretion, by electing to have the Company withhold from the Grantee any Shares
otherwise payable to the Grantee pursuant to Section 2(d) hereof having a Fair
Market Value equal to the minimum statutory amount required to be withheld in
connection with the payment of the Restricted Stock Units.  For these purposes,
the Fair Market Value of the Shares to be withheld or repurchased, as
applicable, shall be determined on the date that the amount of tax to be
withheld is to be determined (the “Tax Date”).

 

All elections by the Grantee to have Shares withheld or repurchased to satisfy
tax withholding obligations shall be made in writing in a form acceptable to the
Administrator and shall be subject to the following restrictions:

 

(i)                                     the election must be made on or prior to
the applicable Tax Date;

 

(ii)                                  once made, the election shall be
irrevocable as to the particular Shares as to which the election is made;

 

(iii)                               all elections shall be subject to the
consent or disapproval of the Administrator; and

 

(iv)                              if the Grantee is subject to Section 16 of the
Exchange Act, the election must comply with the applicable provisions of
Rule 16b-3 promulgated under the Exchange Act and shall be subject to such
additional conditions or restrictions as may be required thereunder to qualify
for the maximum exemption from Section 16 of the Exchange Act with respect to
Plan transactions.

 

Section 3.                                            Miscellaneous

 

(a)                                  Notices.  Any and all notices,
designations, consents, offers, acceptances and any other communications
provided for herein shall be given in writing and shall be delivered either
personally or by registered or certified mail, postage prepaid, which shall be
addressed, in the case of the Company to both the Chief Financial Officer and
the General Counsel of the Company at the principal office of the Company and,
in the case of the Grantee, to the Grantee’s address appearing on the books of
the Company or to the Grantee’s residence or to such other address as may be
designated in writing by the Grantee.

 

(b)                                 No Right to Continued Employment.  Nothing
in the Plan or in this Agreement shall confer upon the Grantee any right to
continue in the employ of the Company, a Parent, a Subsidiary or any Affiliate
or shall interfere with or restrict in any way the right of the Company, Parent,
Subsidiary or any Affiliate, which is hereby expressly reserved, to remove,
terminate or discharge the Grantee at any time for any reason whatsoever, with
or without Cause and with or without advance notice.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Bound by Plan.  By signing this Agreement,
the Grantee acknowledges that he/she has received a copy of the Plan and has had
an opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.

 

(d)                                 Successors.  The terms of this Agreement
shall be binding upon and inure to the benefit of the Company, its successors
and assigns, and of the Grantee and the beneficiaries, executors,
administrators, heirs and successors of the Grantee.

 

(e)                                  Invalid Provision.  The invalidity or
unenforceability of any particular provision thereof shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted.

 

(f)                                    Modifications.  No change, modification
or waiver of any provision of this Agreement shall be valid unless the same is
in writing and signed by the parties hereto.

 

(g)                                 Entire Agreement.  This Agreement and the
Plan contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersede all
prior communications, representations and negotiations in respect thereto.

 

(h)                                 Governing Law.  This Agreement and the
rights of the Grantee hereunder shall be construed and determined in accordance
with the laws of the State of Delaware.

 

(i)                                     Headings.  The headings of the Sections
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

(j)                                     Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the         day of                , 2005.

 

 

YAHOO! INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

[Insert Name]

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE-BASED OBJECTIVES AND CONDITIONS

 

A-1

--------------------------------------------------------------------------------